MEMORANDUM OF DECISION.
Daniel Lane appeals from a judgment of conviction, Superior Court, Waldo County, of operating a motor vehicle after revocation in violation of 29 M.R.S.A. § 2298 (1983-1984). He assigns error in (1) denial of a mistrial, (2) insufficiency of the evidence, and (3) ineffectiveness of counsel in failing to move for a judgment of acquittal at the close of the State’s case.
A careful review of the record reveals the court did not err in denying the motion for mistrial and that the evidence was sufficient to support the conviction and withstand a motion for judgment of acquittal at the close of the State’s ease. State v. Gilbert, 473 A.2d 1273, 1275 (Me.1984); State v. Van Sickle, 434 A.2d 31, 35 (Me.1981); M.R.Crim.P. 29(a).
The entry is:
Judgment affirmed.
All concurring.